Exhibit 99.1 GlobalSCAPE, Inc. Announces Quarterly Cash Dividend of $0.015 Per Share of Common Stock Dividend payable in March SAN ANTONIO — February 9, 2016 — GlobalSCAPE, Inc. (NYSE MKT: GSB), a pioneer and worldwide leader in the secure and reliable exchange of business information, today announced that its Board of Directors has declared a quarterly cash dividend of $0.015 per share of common stock. The dividend is payable on March 8, 2016, to shareholders of record at the close of business at 5:00 pm Eastern Time on February 23, 2016. Supporting Quote: James L. Bindseil, President and Chief Executive Officer at Globalscape “Following a record breaking fourth quarter and year for 2015, the Board’s declaration of this quarterly cash dividend continues to reflect their confidence in the direction of the business and the belief that we will maintain generating cash from our operations.” About Globalscape GlobalSCAPE, Inc. (NYSE MKT: GSB) is a pioneer in the reliable exchange of mission-critical business data and intellectual property. Globalscape’s leading enterprise suite of solutions delivers military-proven security for achieving best-in-class control and visibility of data across multiple locations. Founded in 1996, Globalscape’s software and services are trusted by tens of thousands of customers worldwide, including global enterprises, governments, and small and medium enterprises.For more information, visit http://www.globalscape.com/or follow the blog and Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2014 calendar year, filed with the Securities and Exchange Commission on March 30, 2015. INVESTOR RELATIONS CONTACT Contact: Casey Stegman Phone Number: (214) 987-4121 Email: ir@globalscape.com PRESS CONTACT Contact: Ciri Haugh Phone Number: (210) 308-8267 Email: PR@globalscape.com
